Citation Nr: 1507866	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for right leg atrophy, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held on November 8, 2012, by means of video conferencing equipment with the appellant in Portland, Oregon, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied service connection for right leg atrophy; the Veteran submitted a Notice of Disagreement in February 2008, and then withdrew his appeal in October 2009.

2.  Evidence received since the July 2007 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for right leg atrophy.

3.  The Veteran's right calf atrophy is at least as likely as not a result of surgery performed to treat the Veteran's service-connected residuals of fracture, right ankle. 



CONCLUSIONS OF LAW

1.  The July 2007 rating decision, in which the RO denied the Veteran's claim for entitlement to service connection for right leg atrophy, is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2014)

2.  As evidence pertinent to the claim for service connection for right leg atrophy submitted since the RO's July 2007 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for right calf atrophy, as secondary to service-connected degenerative joint disease, right ankle fracture, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2007, the RO denied the Veteran's claim for service connection for right leg atrophy on the basis that there was no medical evidence showing an association between the Veteran's right leg atrophy and his service-connected right ankle disability.  Subsequent to the RO's final July 2007 decision, the Veteran was provided with VA examinations in January 2010 and April 2012.  The January 2010 VA examiner noted that the Veteran underwent hospitalization to lengthen the right Achilles tendon to improve range of motion of the right ankle.  The April 2012 VA examiner opined that the Veteran's Achilles tendon surgery and polio as a child both would be at least as likely as not related to the right calf atrophy.  This evidence is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for right leg atrophy.  Thus, the Board finds that the Veteran's claim should be reopened.

The Veteran was previously granted service connection for degenerative joint disease, residuals, fracture, right ankle in a July 2007 rating decision.  The Veteran asserts that his right leg atrophy is a condition secondary to his service-connected right ankle disability.

Under 38 C.F.R. §  3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

An April 2012 VA examination report includes a diagnosis of atrophy of the right calf.  The Veteran therefore has a current disability for VA service connection purposes, and the remaining question is whether that disability was proximately caused or aggravated by a service-connected disability.

The Veteran was provided with a VA examination in April 2012.  The examination report includes a diagnosis of atrophy of the right calf, and recorded the Veteran's history of having surgery on his right Achilles tendon in 1995 that was treated with multiple castings over a period of months.  The ankle was noted to be sore with stiffness on a daily basis with the right calf weaker when compared to the left.  The examiner opined that the right calf atrophy was not at least as likely as not related to the Veteran's service-connected right ankle disability, reasoning that the Veteran had an Achilles tendon surgery and polio as a child, and that both would be at least as likely as not related to the atrophy and are not related to the ankle.  

At the November 2012 Board hearing, the Veteran testified that his 1995 Achilles tendon surgery was performed to address a loss of right ankle range of motion which was caused by his service-connected right ankle disability.  He stated that the only reason he could surmise for why the April 2012 examiner stated that this surgery was not related to the ankle was because of a potential misunderstanding when the Veteran was questioned about the area of surgery, which he believes he described as the Achilles tendon as opposed to the ankle.  While the Veteran is competent to report upon what he told the VA examiner, he is not a competent source of evidence with regard to the medical basis for his right ankle surgery, and therefore, the examiner's reliance upon his statement was inappropriate.  See Layno v. Brown, 6 Vet. App. 465 (1994) (describing competent lay evidence as that which is provided by a person who has knowledge of facts or circumstances and conveys matters than can be observed and described by a lay person); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (noting that some medical issues fall outside the realm of common knowledge of a lay person and evidence on such requires sufficient medical training or expertise to be competent).

The Board finds that the April 2012 VA examination report provides a sufficient basis for the conclusion that the Veteran's right calf atrophy was at least as likely as not caused by surgical treatment for his service-connected right ankle disability.  Although the VA examiner concluded that the right leg atrophy was not at least as likely as not related to the service-connected right ankle disability, the rationale provided is favorable to the Veteran's claim.  Although the Board acknowledges that a July 2007 VA examiner concluded that the Veteran's childhood polio with a history of a shorter leg and limping was the cause of the Veteran's right calf atrophy, this conclusion is afforded little probative weight, as private treatment records and the Veteran's statements that the childhood polio's effects were confined to the left leg were not addressed by the examiner, and the examiner did not discuss why altered mechanics of the right ankle, which the examiner related to the in-service right ankle injury, was not at least as likely the cause of the Veteran's right calf atrophy.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).

A preponderance of the evidence thus demonstrates that the Veteran has a current disability of right calf atrophy which is at least as likely as not etiologically related to surgical treatment for his service-connected degenerative joint disease, residuals, right ankle fracture.  Therefore, service connection is warranted on a secondary basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  Having so concluded, the Board need not decide whether service connection for right calf atrophy is warranted on a direct basis under 38 C.F.R. § 3.304.


ORDER

Service connection for right calf atrophy, as secondary to service-connected degenerative joint disease, residuals, right ankle fracture, is granted. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


